Citation Nr: 0800097	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  04-14 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for status-post 
radical retropubic prostatectomy due to prostate cancer, to 
include whether the reduction from 100 percent to 0 percent 
effective from November 1, 2005, was proper.

2.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine with limited range of motion, 
currently evaluated as 40 percent disabling. 

3.  Entitlement to an increased rating for radiculopathy of 
the left lower extremity, associated with the service-
connected degenerative disc disease of the lumbar spine, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service in the U.S. Army from June 
1966 to September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine with limited 
range of motion, and granted service connection for 
radiculopathy of the left lower extremity, associated with 
the service-connected degenerative disc disease of the lumbar 
spine, and assigned a 20 percent disability rating, effective 
from September 23, 2002.  

This matter also comes before the Board from an August 2005 
rating decision in which the RO effected the reduction of the 
100 disability rating assigned for the service-connected 
status-post radical retropubic prostatectomy due to prostate 
cancer, to 0 percent, effective from November 1, 2005.  The 
Board notes, by way of history, that in a December 2003 
rating decision, the RO had granted service connection for 
prostate cancer, and assigned a 100 percent disability 
rating, effective from September 26, 2003.  

In June 2007, the veteran testified at a Travel Board hearing 
at the RO before the undersigned Acting Veterans Law Judge.  

The issue of entitlement to a compensable rating for status-
post radical retropubic prostatectomy due to prostate cancer, 
to include whether the reduction from 100 percent to 0 
percent effective from November 1, 2005, was proper, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the lumbar 
spine with limitation of motion is manifested by no more than 
complaints of chronic pain, with flare-ups and exacerbations; 
objective findings of limitation of lumbar motion with pain 
on motion; and limitation of activities; there has been no 
report of or finding of ankylosis or incapacitating episodes 
having a total duration of at least 6 weeks in the past 12 
months. 

2.  The veteran's radiculopathy of the left lower extremity, 
associated with the service-connected degenerative disc 
disease of the lumbar spine, is manifested by complaints of 
chronic pain, tingling, and numbness, as well as objective 
evidence of some atrophy and weakness, however, objective 
examination has shown no reflex, sensory, or motor defects.  
There has been no showing of impairment amounting to 
moderately severe incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine with limited 
range of motion, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5293 (2007).

2.  The criteria for a rating in excess of 20 percent for 
radiculopathy of the left lower extremity, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, 
Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

In July 2003, January 2005, and April 2006, the RO sent the 
veteran letters informing him of the types of evidence needed 
to substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  38 C.F.R. § 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, a February 2004 
SOC, a December 2004 SSOC, and a March 2006 SOC provided him 
with additional time to submit evidence.  In January 2005, he 
submitted an SSOC response form, indicating he was waiving 
the 60 day period to respond to the SSOC, and he requested 
his case be sent to the Board.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by him, relative to his claims, has been 
obtained and associated with the claims file, and neither he 
nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Moreover, he has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  The record reflects that the veteran was notified 
of the Dingess precedent by letters dated in March 2006 and 
April 2006.  Moreover, since the claims herein are being 
denied, such matters are moot.  

II.  Factual Background

By September 1997 rating decision, the RO granted service 
connection for degenerative disc disease with left lower 
extremity sciatica, as secondary to the service-connected 
gunshot wound of the right knee, and assigned a 20 percent 
disability rating, pursuant to Diagnostic Code 5293, 
effective from August 1994.

By March 2000 rating decision, the RO granted an increased, 
40 percent, rating for degenerative disc disease of the 
lumbar spine with left lower extremity sciatica, effective 
from February 3, 1999.

VA treatment records dated from 1999 through April 2003, 
showed that the veteran received ongoing treatment and pain 
medication related to his degenerative disc disease of the 
lumbar spine and related left lower extremity radiculopathy.  
An x-ray of the lumbosacral spine dated in April 2001 showed 
that his degenerative disc disease was moderate.  

In a note dated in April 2003, the veteran's treating 
physician, from the Miami VA Medical Center (VAMC), indicated 
that the veteran suffered from chronic low back pain, which 
flared up frequently, making it hard for the veteran to walk 
or stand for any prolonged period of time.  It was noted that 
he took ibuprofen and Tramadol.  An MRI was noted to show 
severe pathology of the lower spine, including a herniated 
disc at L4-L5, compressing the left S1 nerve root, left 
lateral disc compression at the L4 nerve root, and broad disc 
bulge at L4-L5.

Received from the veteran in July 2003 was his claim for an 
increased rating for his service-connected low back 
disability, "due to severe L4-L5 discs".  

In a statement dated in July 2003, the veteran reported that 
he had pain and discomfort for the past 10 years, and that 
his doctors told him that it would never get better.  
Although surgery had been suggested, the veteran declined.  
He described the pain that felt like he was being stabbed in 
the lower back with an icepick.  He claimed that on trips to 
the shopping mall he would have to sit down, because if he 
had an attack, it might bring him down to his knees.  He 
claimed that with some of the simplest chores in his 
apartment, he might have to ask his next-door neighbor for 
help.  He had trouble getting in and out of bed in the 
mornings, due to sharp pain if he twisted or turned the wrong 
way.  He claimed that standing in front of the stove for any 
period was impossible for him.  

In a statement dated in July 2003, the veteran's sister, B.S. 
and M.F., reported that the veteran could not walk around the 
mall and shop, but rather he had to sit and watch people.  
B.S. had observed the veteran walking along, grabbing his 
back, his knee letting go, and then him falling down.  M.F. 
indicated the veteran constantly complained about his back 
and the spasms, which she claimed he got when the nerves were 
pinched.

On VA examination in August 2003, the veteran reported he 
developed back pain after his right knee injury in service, 
due to an abnormal gait and his ability to function.  
Physical examination of the back showed no reflex, sensory, 
or motor deficits.  He had a positive straight leg raising 
test on the left at 80 degrees, and had weak extensors of the 
left ankle and toes.  His range of motion of the back was to 
degrees 55 on flexion, 25 degrees on right and left bending; 
and 0 degrees of extension.  He had poor left quadriceps 
tone.  The diagnosis was degenerative disc disease with 
radiculitis of the lumbar spine, on the left side.  With 
regard to his service-connected right knee, it was noted that 
he used a cane and brace to assist.  He claimed 
unemployability, but the examiner noted that on sedentary 
type of work, he was able to be employed.  The examiner noted 
that with any type of endeavor that required lifting, 
standing long periods of time, ambulating for any distance, 
carrying things of any weight, the veteran would be unable to 
compete in the market, and that these limitations would be 
due solely to his service-connected disability.

By September 2003 rating decision, the RO granted a separate 
20 percent disability rating, effective from September 23, 
2002, for radiculopathy of the left lower extremity, 
associated with the service-connected degenerative disc 
disease of the lumbar spine.

Received from the veteran in September 2003, was a statement 
in which he reported that his pain resulting from his 
degenerative disc disease of the lumbar spine had increased 
to a level such that the doctors were prescribing stronger 
medicine, and that the medication was affecting his everyday 
life.  He claimed he had to decrease his activities, and that 
it was difficulty for him to get around.  

VA treatment records showed that in August 2003 the veteran 
reported having increased low back pain for over a week, with 
no precipitating cause or trauma.  He reported that Tramadol 
helped, but he had run out because he was taking so much.  
The diagnosis was low back pain exacerbation of degenerative 
joint disease of the lumbosacral spine.  He was given Tylenol 
with codeine for when the pain was particularly severe.  It 
was noted that he preferred not to have back surgery at that 
time, which the doctor concurred with.  It was also noted 
that the veteran had a nerve root compression shown on an MRI 
and he understood that weight loss would help his back 
problem.  His functional difficulties included difficulty 
walking on level ground, climbing stairs, and getting out of 
a chair.  He reported a pain level of 8 on a scale of 1 to 
10.  In September 2003, a biopsy was performed and the 
veteran was found to have adenocarcinoma of the prostate.  

Received from the veteran in March 2004 was a statement in 
which he indicated that for the past several years, he had 
experienced increasing lower back pain, to the point that he 
could not do "everyday chores for normal hygiene", and that 
he had experienced pain so bad that it had slowed him down to 
a "dead stop".  He claimed that doctors had increased his 
medication, and that worked for a short while, but then he 
experienced even higher levels of pain.  He also claimed he 
used a walking cane, Don-Joy leg brace, and supports socks in 
an attempt to relieve the pain.  

On VA examination of the peripheral nerves in November 2004, 
the symptoms resulting from the veteran's degenerative disc 
disease of the lumbar spine with radiculopathy of the left 
lower extremity were evaluated.  He reported that his 
symptomatology was worse with standing and walking, and had 
increased in intensity and severity over the years, but there 
was no bladder or bowel dysfunction.  Physical examination 
showed that the veteran ambulated with the assistance of a 
cane and wore a right knee brace.  There were no paraspinal 
muscle spasms or tenderness to palpation of the lumbosacral 
region.  Straight leg raising tests were positive on the left 
side with pain beginning in the lower back and radiating into 
the upper left thigh.  Deep tendon reflexes were "trace" at 
the left knee and ankle.  Sensory dermatomes at L4, L5, and 
S1 were intact.  There was no obvious muscle atrophy of 
either leg and the veteran was able to rise to his heels and 
toes to a limited extent, indicating some distal weakness in 
both legs.  An MRI of the lumbar spine dated in October 2004 
showed left paracentral herniated nucleus pulpous at the L5-
S1 level, compressing the left S1 nerve root.  There was also 
some compression of the left L5 nerve root and some pathology 
at the L4-L5 level causing a mild central canal stenosis as 
well as mild bi-foraminal stenosis slightly worse on the 
right side.  The diagnosis was degenerative disc and joint 
disease at the L4-5 and L5-S1 levels with both clinical and 
imagine evidence of a left lower extremity radiculopathy.  

On VA examination of the spine in November 2004, the veteran 
complained of sharp pain in his lower back radiating down the 
left leg.  He took Tylenol with codeine for pain and got 
little relief.  He reported difficulties with activities of 
daily living, including difficulty dressing and standing for 
any length of time.  He worked part time using the telephone.  
Physical examination showed poor heel and toe raising, and 
range of motion was to 40 degrees on flexion, to 5 degrees on 
extension, to 15 degrees on right and left bending, and 0 
degrees on rotation.  There were no reflex, sensory, or motor 
defects.  Repeated motion caused an increase in pain and a 
decrease in range of motion by 15 degrees.  He had acute pain 
and flare-ups in his back two to three times a day, with pain 
radiating down his leg.  He had no incapacitating episodes in 
the past year.  The diagnosis was degenerative disc disease 
of the lumbar spine with radiculitis, and the examiner noted 
that the veteran was moderately incapacitated by this 
condition.

VA treatment records showed that in February 2005 the veteran 
reported having chronic low back pain, with episodic knife-
like spasms, and sometimes left-sided sciatica symptoms and 
numbness.  His pain medications were adjusted.  

In June 2007, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge, that he took Ibuprofen 
and Tramadol, which relieved his back symptoms for a short 
period of time.  He could not sit for a long period of time, 
because of increased back paid and compression in his discs.  
His job required sitting, but his boss reportedly was lenient 
and accommodated him.  He only worked 20 to 25 hours a week 
due to his back disability.  He testified that he had three 
incapacitating episodes during the past year, where he was 
reportedly told by his VA doctor to go home and lay in bed.  
He claimed that when he had an incapacitating episode, he 
called his boss and was allowed to stay home.  He reported 
constant back pain, with radiation to his left lower 
extremity, and claimed that his daily back pain averaged an 8 
on the pain scale of 1 to 10.  He testified that at his VA 
examinations his range of motion was not measured with a 
measuring device or goniometer.  He could not remember the 
last time he was able to touch his toes.  He claimed that due 
to his low back disability with radiculopathy, that no other 
employer would hire him.  He testified that the pain radiated 
from his back and down his left leg, and that he also felt 
tingling, numbness in his toes, and a pins and needles 
sensation.  He testified that he always had pain in his left 
leg and that he wore a knee brace all the time at work.  He 
had used a knee brace and a cane for six years, and used the 
cane whenever he left the house and sometimes in the house.  

III.  Analysis

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7. 

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).

2.  Increased Rating for Degenerative Disc Disease of the 
Lumbar Spine

Received from the veteran in July 2003, was his claim for a 
rating in excess of 40 percent for his service-connected 
degenerative disc disease of the lumbar spine with limited 
range of motion.  

By September 2003 rating decision, the RO denied a rating in 
excess of 40 percent for degenerative disc disease of the 
lumbar spine with limited range of motion, pursuant to 
Diagnostic Code 5292 and 5293, and granted service connection 
for radiculopathy of the left lower extremity, associated 
with the service-connected degenerative disc disease of the 
lumbar spine, assigning a 20 percent disability rating, 
pursuant to Diagnostic Code 8520, effective from September 
23, 2002.  

During the pendency of this appeal the regulations governing 
the schedular criteria for rating diseases and injuries for 
the spine were revised effective September 26, 2003.  38 
C.F.R. § 4.71a, Diagnostic Code 5243.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  The Board notes that the provisions 
of Diagnostic Code (DC) 5293 (which pertained to 
intervertebral disc syndrome) had been previously changed, 
effective from September 23, 2002.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002).  However, those changes were later 
incorporated into the revised regulations for rating 
disabilities of the spine that became effective on September 
26, 2003. See 68 Fed. Reg. 51,454-51,456.

The veteran was provided with the new regulations in the 
February 2004 SOC, he was afforded a VA physical examination 
in November 2004 that considered the criteria in the new 
regulations, and these regulations were applied by the RO in 
the most recent evaluation of his claim.  When amended 
regulations expressly state an effective date and do not 
include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000 
(April 10, 2000); VAOPGCPREC 7- 2003 (Nov. 19, 2003); 38 
C.F.R. § 3.114(a).  Therefore, prior to September 26, 2003, 
the Board may apply only the previous version of the rating 
criteria; as of September 26, 2003, the Board may apply both 
versions of the rating criteria.

Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis), established by X-ray 
findings, is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.

Prior to September 26, 2003, severe limitation of motion of 
the lumbar spine warranted a 40 percent evaluation, which was 
the maximum schedular evaluation available under that 
diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective prior to Sept. 26, 2003).  Similarly, a maximum 40 
percent rating was warranted for lumbosacral strain with 
severe symptoms with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

Prior to September 23, 2002, degenerative disc disease could 
be evaluated under Diagnostic Code 5293, which set forth 
criteria for rating intervertebral disc syndrome.  However, 
the veteran filed his claim in July 2003, application of the 
revised regulations prior to the stated effective date is 
precluded.  38 U.S.C.A. § 5110(g); DeSousa, 10 Vet. App. at 
467; VAOPGCPREC 3-2000 (April 10, 2000); VAOPGCPREC 7- 2003 
(Nov. 19, 2003); 38 C.F.R. § 3.114(a).  

As noted hereinabove, effective from September 23, 2002, the 
provisions of Diagnostic Code 5293 were changed.  See 67 Fed. 
Reg. 54345- 54349 (August 22, 2002).  Under that version, 
intervertebral disc syndrome (preoperative or postoperative) 
is evaluated either on the total duration of incapacitating 
episodes over the past 12 months, or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurological manifestations along with evaluations for 
all other disabilities, whichever method results in the 
higher evaluation.

Incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the 
previous 12 months warrant a 60 percent disability rating.  
Incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 4r weeks but less than 6 
weeks during the previous 12 months warrant a 40 percent 
disability rating.  

For purposes of evaluations under the rating criteria for 
intervertebral disc syndrome, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" denotes orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note 1.  Further instructions under the 
revised criteria for rating intervertebral disc syndrome 
provide that, when evaluating on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
under the criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are to be 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  Id. at Note 
2.

Under the amendment to the Rating Schedule that became 
effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237, 
degenerative arthritis of the spine of the spine under 
Diagnostic Code 5242, or intervertebral disc syndrome under 
Diagnostic Code 5243.  See 68 Fed. Reg. 51,454, 51,456-57 
(Aug. 27, 2003) (effective Sept. 26, 2003).  Under this 
version, disabilities of the spine are to be evaluated either 
under the new general rating formula for diseases and 
injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, which became effective on September 23, 2002.

The general rating formula provides the following criteria: a 
50 percent evaluation is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine; and a 40 percent 
evaluation is warranted for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242 (effective Sept. 26, 2003).  Further 
instructions under the general formula provide that 
neurologic disabilities are to be evaluated separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id. at Note 1.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2).

A review of the record shows that the veteran's service-
connected degenerative disc disease of the lumbar spine with 
limitation of motion has never, at any point, been manifested 
by complaints or objective findings or functional impairment 
such that would warrant an rating in excess of 40 percent 
under the new or old criteria.  

Since the veteran's service-connected degenerative disc 
disease of the lumbar spine with limited range of motion is 
rated as 40 percent disabling, a rating in excess of that is 
only warranted if there is unfavorable ankylosis of the 
entire thoracolumbar spine; or if incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past twelve months are shown.  

In that regard the Board notes that on VA examination in 
August 2003, his range of motion of the back was to 55 
degrees on flexion, to 25 degrees on right and left bending; 
and to 0 degrees of extension.  VA examination in November 
2004, showed that the veteran's range of motion was to 40 
degrees on flexion, to 5 degrees on extension, to 15 degrees 
on right and left bending, and 0 degrees on rotation.  There 
has been no report of or finding of ankylosis.  

With regard to incapacitating episodes, the Board notes that 
on VA examination in November 2004, the veteran reported 
having no incapacitating episodes in the past year.  In June 
2007, he testified that he had three incapacitating episodes 
during the past year, where he was reportedly told by his VA 
doctor to go home and lay in bed.  Thus, while the clinical 
findings attributed to the veteran's service-connected low 
back disorder are severe, they do not amount to ankylosis or 
equivalent impairment so as to warrant a higher rating under 
the criteria in effect since September 2003.  38 C.F.R. § 
4.71a, Diagnostic Code 5242.  Rather, these clinical findings 
more nearly approximate the current 40 percent rating, 
assigned pursuant to Diagnostic Code 5242.  38 C.F.R. § 4.7.  

The highest assignable rating for limitation of motion, under 
either the old or revised criteria is 40 percent, and 
therefore, a rating in excess of 40 percent may not be 
assigned on the basis of limitation of motion of the lumbar 
spine.

The record reflects that the veteran has been awarded a 
separate 20 percent rating under Diagnostic Code 8520, 
effective from September 23, 2002, for radiculopathy of the 
left lower extremity.  This is consistent with Notes 
contained under the new versions of the rating criteria that 
became effective in both September 2002 and September 2003, 
which provide that neurologic disabilities are to be 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  The matter 
of whether a higher rating is warranted for that disability 
will be discussed in greater detail below.  

Also considered have been the veteran's chronic complaints of 
severe low back pain, flare-ups, and limits on his 
activities, and the potential additional limitation of 
functioning resulting therefrom.  However, there is 
insufficient objective evidence to conclude that the 
veteran's back pain is associated with such additional 
functional limitation as to warrant increased compensation 
pursuant to provisions of 38 C.F.R. § 4.45 or the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  A VA treatment note 
dated in April 2003, indicated the veteran suffered from 
chronic low back pain, which flared up frequently, making it 
hard for him to walk or stand for any prolonged period of 
time.  On VA examination of the spine in November 2004, 
repeated motion of the low back caused an increase in pain 
and a decrease in range of motion by 15 degrees.  In that 
regard the Board notes that while the veteran's service-
connected low back disability may be severe, his functional 
impairment would need to be equivalent to ankylosis in order 
for a higher rating to be assigned, and this has not been 
shown. 

The Board essentially finds that his symptoms related to his 
service-connected degenerative disc disease of the lumber 
spine with limited range of motion, have been accounted for 
in the current 40 percent rating assigned, combined with the 
RO's decision to assign a 20 percent rating for his 
radiculopathy of the left lower extremity, effective from 
September 23, 2002.  

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), however the evidence of record and the veteran's 
contentions do not show either frequent hospitalization or 
marked interference with employment due to the veteran's 
service-connected degenerative disc disease with limitation 
of motion.  While the veteran has reported that he is able to 
take off work when he has problems with his back, he is still 
able to continue working his part time job, and has been 
permitted to cut back his part time hours.  There is no other 
evidence of record to show that the veteran's service-
connected low back disorder involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  Therefore, the Board finds that 
further consideration or referral of this matter under the 
provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.

In summary, the preponderance of the evidence reflects that 
the veteran's service-connected degenerative disc disease 
with limitation of range of motion is no more than 40 percent 
disabling for the entire period during the pendency of this 
appeal.  See Hart, supra.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim for a rating in 
excess of 40 percent for degenerative disc disease with 
limitation of range of motion, must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Rating in Excess of 20 Percent for Radiculopathy of Left 
Lower Extremity

The record reflects that the veteran's service-connected 
radiculopathy of the left lower extremity, has been assigned 
a 20 percent disability rating, pursuant to Diagnostic Code 
8520, effective from September 23, 2002.  

Incomplete paralysis of the sciatic nerve warrants a 60 
percent evaluation if it is severe with marked muscular 
dystrophy, a 40 percent evaluation if it is moderately 
severe, a 20 percent evaluation if it is moderate or a 10 
percent evaluation if it is mild.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The evidence of record during the time period in question, 
from September 2002 to the present, consists of VA treatment 
records and VA examinations.  While these VA records do 
appear to show that the veteran's service-connected 
radiculopathy of the left lower extremity had worsened, the 
criteria for a rating in excess of 20 percent was not met at 
any point in the time period in question.  

In August 2003, a VA physical examination of the back showed 
no reflex, sensory, or motor deficits.  He had a positive 
straight leg raising test on the left at 80 degrees, weak 
extensors of the left ankle and toes, and poor left 
quadriceps tone.  On VA peripheral nerves in November 2004, 
the veteran reported his symptomatology was worse with 
standing and walking.  There were no paraspinal muscle spasms 
or tenderness to palpation of the lumbosacral region.  
Straight leg raising tests were positive on the left side 
with pain beginning in the lower back and radiating into the 
upper left thigh.  There was no obvious muscle atrophy of 
either leg and the veteran was able to rise to his heels and 
toes to a limited extent, indicating some distal weakness in 
both legs.  

On VA examination of the spine in November 2004, the veteran 
complained of sharp pain in his lower back radiating down the 
left leg.  He reported difficulties with activities of daily 
living, including difficulty dressing and standing for any 
length of time.  Physical examination showed poor heel and 
toe raising, but no reflex, sensory, or motor defects.  The 
examiner opined that the veteran was moderately incapacitated 
by this condition.  Thus, the competent evidence of record 
shows that the veteran's service-connected radiculopathy of 
the left lower extremity has caused some impairment, but not 
enough to approximate moderately severe incomplete paralysis.  

In summary, the Board concludes that the preponderance of the 
evidence reflects that the veteran's service-connected 
radiculopathy of the left lower extremity was no more than 20 
percent disabling from September 23, 2002, to the present.  
See Hart, supra.  The veteran's symptoms related to his 
service-connected radiculopathy of the left lower extremity 
are at most moderate, and are equivalent to moderate 
incomplete paralysis.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim for a rating in excess of 
20 percent for the service-connected radiculopathy of the 
left lower extremity, at any time from September 23, 2002 to 
the present, must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.


ORDER

A rating in excess of 40 percent for degenerative disc 
disease of the lumbar spine with limited range of motion is 
denied. 

A rating in excess of 20 percent for radiculopathy of the 
left lower extremity, is denied. 


REMAND

The veteran contends that he should be entitled to a 
compensable rating for his service-connected status-post 
radical retropubic prostatectomy due to prostate cancer.  He 
testified he has been incontinent since his prostate surgery 
in March 2004, and has continued to need to wear pads, since 
the surgery, due to leakage.  He testified that he wears pads 
which must be changed four to five times per day, and that he 
during the day he voids every two hours and at night he wakes 
up three or four times to void.  A review of the record and 
specifically the June 2007 testimony, shows that the veteran 
essentially contends that his voiding dysfunction is worse 
than what was noted on the VA examination report and 
treatment records.  

The record reflects that post-surgery, on VA genitourinary 
examination in November 2004, the veteran reported that since 
the surgery he had been wearing three pads a day due to 
urinary leakage, which was gradually improving.  The examiner 
noted that the veteran was currently without evidence of 
recurrent disease after only a few months, but he would still 
need to be followed, and that his incontinence should improve 
over the next year or so.  A March 2005 VA treatment record 
noted that the veteran remained incontinent and used four to 
five pads a day.  In June 2005, it was noted that he had been 
doing Kegel exercises with improvement and the assessment was 
that his incontinence was getting better.  On that same day, 
the urology attending physician noted that the veteran was 
not incontinent, and did not wear any pads and was happy.  

Initially, it appears that the RO has complied with the 
procedural requirements of 38 C.F.R. § 3.105(e) in reducing 
the veteran's disability rating.  The veteran does not 
contend otherwise.  Under 38 C.F.R. § 3.105(e), when a 
reduction in the rating of a service-connected disability is 
considered warranted and the lower rating would result in a 
reduction or discontinuance of compensation payments, a 
rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary must be notified at his last address of record of 
the contemplated action and furnished detailed reasons 
therefore.  The beneficiary must be given 60 days for 
presentation of additional evidence to show that compensation 
payments should be continued at the present level.  Rather, 
the veteran appears to take issue with the non-compensable 
rating assigned as a result of the reduction, and has also 
indicated that he has never been told his is cancer free by 
his physicians.

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528, a 100 percent 
rating is assigned for malignant neoplasms of the 
genitourinary system.  A Note following Diagnostic Code 7528 
provides that following the cessation of surgical, X-ray, 
antineoplastic chemotherapy, or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local reoccurrence or metastasis, the 
disability is to be rated on residuals, as voiding 
dysfunction.  38 C.F.R. § 4.115b.  (In this case, the 
evidence does not show, nor does the veteran contend, that 
his disability includes renal dysfunction.  Thus, his 
prostate cancer residuals are appropriately rated under the 
criteria for evaluating voiding dysfunction.)  Under those 
criteria, a rating of 40 percent is assigned for a voiding 
dysfunction requiring the wearing of absorbent materials that 
must be changed 2 to 4 times per day, and a rating of 60 
percent is assigned for a voiding dysfunction requiring the 
use of an appliance or the wearing of absorbent materials 
that must be changed more than 4 times per day.  38 C.F.R. § 
4.115a.  

Based on the veteran's recent testimony, it is unclear as to 
the nature of the residuals of his service-connected status-
post retropubic prostatectomy, and whether he may be entitled 
to a compensable rating for his service-connected disability.  
Pursuant to VA's duty to assist the veteran, he should 
therefore undergo a VA examination, in order to obtain a 
definitive medical opinion as to the severity of his 
residuals, including any voiding dysfunction. Additionally, 
pursuant to VA's duty to assist the veteran, on remand, 
current VA treatment records for the veteran, pertaining to 
any treatment regarding his status-post retropubic 
prostatectomy should also be obtained. 



Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional VA treatment 
records for the veteran related to any 
treatment he may have received related to 
residuals of his status-post retropubic 
prostatectomy, including any urinary 
incontinence or voiding dysfunction, dated 
from June 2005 to the present.  

2.  Thereafter, scheduled the veteran for 
a VA genitourinary examination in order to 
determine the severity of his service-
connected status-post radical retropubic 
prostatectomy.  The entire claims file 
must be made available to the examiner, 
and the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  Based on 
the review of the file, examination of the 
veteran, and the results of all 
diagnostics and tests, the examiner should 
opine as to the nature and severity of any 
residuals resulting from the veteran's 
status-post retropubic prostatectomy.  The 
examiner should specify the number of 
absorbent pads per day that the veteran 
must use attributable to the service-
connected disability.  If the examiner 
cannot express such an opinion without 
resorting to speculation, he or she should 
so indicate.  The examiner should set 
forth all examination findings, along with 
the complete rationale for all conclusions 
reached.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be review with 
consideration of all pertinent evidence 
and legal authority.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
sent an appropriate Supplemental SOC 
(SSOC) that includes clear reasons and 
bases for all determinations, and should 
be afforded the appropriate time period 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


